Citation Nr: 0508300	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-06 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran had active military service from March 2000 to 
September 2000.  This matter comes before the Board of 
Veterans' Appeals (Board) from a November 2004 United States 
Court of Appeals for Veterans Claims (Court) Order which 
vacated a March 2004 Board decision, and remanded the case 
for compliance with statutory law.  This appeal originated 
from a March 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).

By the Court Order dated in November 2004, this appeal must 
be remanded to the RO via the Appeals Management Center in 
Washington, DC.


REMAND

As a threshold matter, the Board notes that one claiming 
entitlement to VA benefits must qualify as a claimant by 
submitting evidence of service and character of discharge.  
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The 
appellant's DD Form 214 reveals that he was given an 
"uncharacterized" discharge at the time of his entry-level 
separation September 2000.

In the rating action dated in March 2002, the RO advised that 
the character of the appellant's discharge would be 
considered "honorable" for VA purposes.  The relevant VA 
regulation provides that if a former service member did not 
die in service, then pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 C.F.R. § 3.12(a) (2004).  Where enlisted 
personnel are administratively separated from service on the 
basis of proceedings initiated on or after October 1, 1982, 
the 


separation may be classified as one of three categories of 
administrative separation that do not require 
characterization of service by the military department 
concerned.  38 C.F.R. § 3.12(k).

Insofar as the appellant's entry level separation falls under 
one of the enumerated categories of administrative 
separations discussed in 38 C.F.R. § 3.12(k), the Board 
concurs in the RO's assignment of honorable status to the 
appellant's period of active military service from March 2000 
to September 2000.  38 C.F.R. § 3.12(k)(1).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Pursuant to the November 2004 Court Order, the March 2004 
Board decision is vacated and remanded, and as directed by 
the Court, this case is remanded to the RO for the following:

1.  The veteran must again be requested to 
identify all sources of medical treatment 
for his right knee condition from 
September 2000 to the present, and that he 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA source he 
identifies.  Specifically, the RO should 
seek out any and all treatment records 
from the medical facility at Fort Benning, 
Georgia from May 2000 to October 2001.  
Copies of the medical records from all 
sources the veteran identifies, not 
currently of record, must then be 
requested and associated with the claims 
folder.  All efforts to 


obtain these records should be fully 
documented and, for Federal records, the 
Federal facility should provide a negative 
response if records are not available.  
Thereafter, if the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran and his 
representative must be given an 
opportunity to respond.

2.  The RO must again attempt to obtain 
the veteran's complete service medical 
records through all available sources, 
specifically those records dated from 
March 2000 to September 18, 2000, to 
include a report of any service separation 
examination conducted.  All efforts to 
obtain such records must be documented.  
If, after making reasonable efforts, the 
requested agency cannot locate such 
records, the agency must indicate all 
attempts that were made to locate the 
records, and indicate that any further 
attempts to locate or obtain any records 
would be futile.  Thereafter, if the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran and his representative must be 
given an opportunity to respond.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 


obtained, the veteran should be scheduled 
for a VA examination to determine the 
etiology of any right knee disorder found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
diagnosed right knee disorder is related 
to the veteran's 6-month period of 
service, or any incident therein.  If the 
examiner cannot provide any opinion 
without resort to speculation, it should 
be noted in the examination report.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
prepared should be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response 


received as a consequence of the actions 
taken in the paragraphs above, the claim 
should be readjudicated.  If the claims 
remain denied, a supplemental statement of 
the case should be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

